Citation Nr: 1527217	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his December 2013 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In statements received in August 2014 from the Veteran and his representative, the Veteran withdrew his hearing request.  His representative noted that he wished to have the claim decided with the evidence on file.  A March 2015 report of contact indicates that a representative was incorrectly informed that the Veteran would be notified of the date and time of a Board hearing.  However, the Veteran clearly withdrew his hearing request.  There is no evidence the Veteran or his representative requested a hearing following the withdrawal of his request.  Therefore, the Board will proceed to adjudicate the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the claim must be remanded for additional development.  The Veteran asserts that he has hypertension as secondary to his service-connected diabetes mellitus, type II.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a)

In an October 2011 statement, a private physician stated that "it is my opinion after examining [the Veteran] that he suffers from hypertension due to having Diabetes Mellitus Type II.  The hypertension is a secondary condition of Type II."  As the private physician did not provide a rationale for the opinion, it has limited probative value.  However, the statement indicates the Veteran's hypertension may be related to his diabetes mellitus, type II.

A December 2010 VA examination report reflects that the Veteran stated he was diagnosed with hypertension in the winter of 2006 at the time of his diagnosis of diabetes mellitus, type II.  The examiner stated that "This patient's hypertension was diagnosed at the time of diagnosis of diabetes mellitus type 2.  Therefore, this patient's hypertension is nondiabetic in origin."  The examiner did not provide a full rationale for his opinion that the hypertension was nondiabetic in origin because it was diagnosed at the time of diagnosis of his diabetes.  Additionally, the examiner did not address whether the Veteran's service-connected diabetes aggravated his hypertension.  The Veteran failed to report for a scheduled VA examination.  However, in an April 2014 statement, the Veteran's representative stated that the Veteran did not receive the letter for the appointment until after the appointment date had passed.  As the December 2010 opinion is inadequate, the Board finds that the claim must be remanded for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address whether the Veteran's hypertension is at least as likely as not (at least a 50 percent probability) caused or aggravated by (permanently worsened beyond normal progression of the disorder) his service-connected diabetes mellitus, type II.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for hypertension, as secondary to diabetes mellitus, type II.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




